Filed 9/26/14 P. v. Robinson CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B252622

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA368971)
         v.

SAMANTHA ADRIAN ROBINSON,

         Defendant and Appellant.




THE COURT:*

         Samantha Adrian Robinson (appellant) appeals from a judgment entered after the
trial court revoked her probation and sentenced her to two years in state prison. We
appointed counsel to represent appellant on appeal. After examination of the record,
counsel filed an “Opening Brief” in which no issues were raised. On May 15, 2014, we
advised appellant that she had 30 days within which to personally submit any contentions
or issues which she wished us to consider. No response has been received to date.


*
         BOREN, P. J., ASHMANN-GERST, J., FERNS, J.†

†     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
        An information filed April 13, 2010, charged appellant with assault with a deadly
weapon (Pen. Code, § 245, subd. (a)(1))1 and assault by means of force likely to inflict
great bodily injury (§ 245, subd. (a)(1)). On March 11, 2010, at approximately 4:00 p.m.
a number of juveniles threw rocks at appellant as she came out of a restroom located in a
park. Appellant threw what appeared to be a wine bottle at a minor who was not
involved in the rock-throwing incident. The bottle struck the minor on his left cheek
causing bleeding and scarring.2
        Appellant pled no contest to one count of assault by means of force likely to
produce great bodily injury. At sentencing, the trial court suspended imposition of
sentence and placed appellant on formal probation for three years. The terms of her
probation required her to, among other things, serve 170 days in county jail and obey all
laws.
        A petition to revoke probation was filed on February 13, 2013, on the ground that
appellant possessed metal knuckles in violation of section 21810. At a contested
probation revocation hearing, Los Angeles Police Department Officer Michael Crane
testified that on February 9, 2013, he was on patrol when he saw appellant enter a
McDonald’s restaurant. Appellant appeared to be irate and he saw her throw things off
tables and approach the counter. Appellant did not calm down when requested to do so
by Officer Crane and his partner and continued to throw things as she walked towards the
police officers. The officers detained appellant. A warrant check revealed two
outstanding misdemeanor warrants and Officer Crane arrested appellant. A female
officer searched appellant pursuant to her arrest and found metal knuckles in her right
front pants pocket.




1       All further references to statutes are to the Penal Code, unless stated otherwise.
2      The facts of the underlying offense are taken from the preliminary hearing
transcript.


                                              2
       The trial court revoked appellant’s probation and sentenced her to two years in
state prison, the low term for a violation of the underlying offense, section 245,
subdivision (a)(1).
       We have examined the entire record and are satisfied that appellant’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal. 3d 436, 441.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                             3